DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ali et al. (U.S. 9,136,904).
Regarding claim 1, Ali et al. (hereinafter, Ref~904) discloses (please see Figures 2-6 and related text for details) an amplifier device, comprising: 
an amplifier circuitry (102 of Fig. 2) configured to amplify a first input signal (104a or 104b of Fig. 2) and a second input signal (104b or 104a of Fig. 2), in order to generate a first output signal and a second output signal as seen/expected; 
a controller circuitry (at least 602 and/or 604 and/or 610 of Fig. 6) configured to generate a first control signal and a second control signal according to the first output signal and the second output signal; and 
meeting claim 1.  
Regarding claim 2, Ref~904 discloses the amplifier device of claim 1, wherein the offset cancellation circuitry comprises: 
an impedance transformation circuit (310 of Fig. 3) configured to provide the negative capacitor; and 
a calibration circuit (310 and/or 302 and/or 304 of Fig. 3), wherein the calibration circuit and the impedance transformation circuit are coupled at a first node and a second node, and the calibration circuit is configured to adjust the at least one current flowing through the impedance transformation circuit according to the first control signal and the second control signal as expected, meeting claim 2.  
Regarding claim 3, Ref~904 discloses the amplifier device of claim 2, wherein the impedance transformation circuit comprises: 
a first transistor (312 a or 312b of Fig. 3), wherein a first terminal of the first transistor is coupled to a first output terminal of the amplifier circuitry, and a second terminal of the first transistor is coupled to the first node; 
a second transistor (312b or 312a of Fig. 3), wherein a first terminal of the second transistor is coupled to a second output terminal of the amplifier circuitry and a control terminal of the first transistor, a second terminal of the second transistor is coupled to the second node, 
a capacitor (314 of Fig. 3) coupled between the first node and the second node as seen/expected, meeting claim 3.  
	Regarding claim 7, Ref~904 discloses an offset cancellation method, comprising: providing, by an impedance transformation circuit (310 of Fig. 3), an negative capacitor to an amplifier circuitry; and adjusting (via 610 and/or 110 and/or 114 of Fig. 6) at least one current flowing through the impedance transformation circuit in response to a first output signal and a second output signal of the amplifier circuitry, in order to cancel an offset of the amplifier circuitry as expected from the disclosure, meeting claim 7.  
	
Allowable Subject Matter
Claims 3-6 and 8-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hieu Nguyen whose telephone number is 571-272-8577.  The examiner can normally be reached on M-F 8-5.


/HIEU P NGUYEN/Primary Examiner, Art Unit 2843